Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5-8, 10, 12-15, 17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kozisek (US Patent Application Publication 2009/0113045) in view of Hansen et al. (US Patent 7,969,987). 
Regarding Claims 1, 8 and 15 Kozisek discloses a residential gateway / method comprising: a modem; a processor; and a computer-readable storage device storing a plurality of instructions which, when executed by the processor, cause the processor to perform operations, the operations comprising (see fig. 6A, modem 603) (residential gateway), customer premises 609):

wherein the test data bypasses the first user endpoint device( see fig. 6C, 634 speed test, see [0032]  Data collected during the line speed test at step 634 is then calculated at the modem 603 at step 636 and reported back through the modem overhead modules at step 638.) and
measuring, by the residential gateway, a speed of the exchange of the test data (  see fig. 6C, 636 calculate speed, see [0032]  Data collected during the line speed test at step 634 is then calculated at the modem 603 at step 636 and reported back through the modem overhead modules at step 638.)
Kozisek  fails  to specifically point out wherein a service unassociated with the test that is running on a second user endpoint device at the subscriber premises is temporarily halted with consent of a user of  the first user endpoint device prior to the initiating as claimed.  
 However Hansen et al. teaches wherein a service unassociated with the test that is running on a second user endpoint device at the subscriber premises is temporarily halted with consent of a user of  the first user endpoint device prior to the initiating (see col. 7, lines 43-54, one or more of the clients 112-2 through 112-X are performing bandwidth measurement tests, the measurement application 120 should wait until the 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine Kozisek invention with Hansen et al. invention because Hansen et al. invention provide a service node is a bandwidth measurement device configured for determining upload and/or download data transfer rates between the client and the service node. (See col. 2, lines 47-49).
Regarding Claims 3, 10 and 17 Kozisek in view of Hansen et al. discloses everything as applied above (see claims 1, 8 and 15). 
Kozisek fails to specifically point out wherein the test data is encapsulated using a user datagram protocol as claimed. 
Hansen et al. teaches wherein the test data is encapsulated using a user datagram protocol (see col. 7, lines 27-29, the measurement applet 120 establishes a user datagram protocol ("UDP") socket connection between the client 112-1 and the bandwidth measurement server 110)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine Kozisek invention with Hansen et al. invention because Hansen et al. invention provide a service node is a bandwidth measurement device configured for determining upload and/or download data transfer rates between the client and the service node. (See col. 2, lines 47-49).
Claims 5 and 12 Kozisek in view of Hansen et al. discloses everything as applied above (see claims 1, 8 and 15). 
Kozisek fails to specifically point out wherein the result of the test is stored with historical results of other tests as claimed.
Hansen et al. teaches wherein the result of the test is stored with historical results of other tests (see col. 5 lines 24-26, The measurement server application 118 stores data collected while determining download and upload data transfer rates in measurement database 122 where it may be retrieved later by either the client 112-1 or the ISP PC 114, again in a manner to be more fully described below.)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine Kozisek invention with Hansen et al. invention because Hansen et al. invention provide a service node is a bandwidth measurement device configured for determining upload and/or download data transfer rates between the client and the service node. (See col. 2, lines 47-49).

	Regarding Claims 6, 13 and 19 Kozisek in view of Hansen et al. discloses everything as applied above (see claims 1, 8 and 15).
wherein a request to initiate the test is received by the residential gateway from a third user endpoint device residing outside of the subscriber premises, where the third user endpoint device is a device other than the test server. (See fig. 6B, initiate speed test 616, network node, see [0031] an alternative embodiment where the line speed test is initiated at a computer located at the customer premises 609.  A signal to initiate the line speed test may be sent at step 616 by software running on the computer 609)
Claims 7, 14 and 20 Kozisek in view of Hansen et al. discloses everything as applied above (see claims 1, 8 and 15).
receiving, by the residential gateway, at least one test parameter associated with the test, wherein the at least one test parameter comprises: a uniform resource locator of the test server or a transmission control protocol port number of the test server (see [0023] information may also be displayed, such as a menu to select what network or Internet address to access for the line speed test. This reads on URL or TCP as the network or internet address will give you online access)
Regarding Claim 21 Kozisek in view of Hansen et al. discloses everything as applied above (see claim 1).
receiving, by the residential gateway, a request to initiate the test from the first user endpoint device prior to the initiating (see fig 6B, 616 initiate speed test at customer premises, see [0031] the line speed test is initiated at a computer located at the customer premises 609)
Regarding Claim 22 Kozisek in view of Hansen et al. discloses everything as applied above (see claim 21).
Kozisek fails to specifically point out wherein the second user endpoint device halts the service prior to first user endpoint device sending the request as claimed.
Hansen et al. teaches wherein the first user endpoint device halts the service prior to sending the request (see col. 7, lines 43-54, one or more of the clients 112-2 through 112-X are performing bandwidth measurement tests, the measurement application 120 should wait until the other users have completed their tests.  Again, if a pause is necessary before initiating the data transfer rate tests, the measurement application 120 should transmit an appropriate message for display at the client)

Regarding Claim 23 Kozisek in view of Hansen et al. discloses everything as applied above (see claim 1).
wherein the first user endpoint device is separate from the residential gateway (see fig. 6B, separate modem and computer)
Regarding Claim 24 Kozisek in view of Hansen et al. discloses everything as applied above (see claim 1).

wherein the first user endpoint device connects to an access network of a communications network via the residential gateway (see fig. 2, computer connects to modem which is connected to access network).
Regarding Claim 25 Kozisek in view of Hansen et al. discloses everything as applied above (see claim 24).
 wherein the test server is located in a core network of the communications network (see fig. 2, network node servers).
Regarding Claim 26 Kozisek in view of Hansen et al. discloses everything as applied above (see claim 1).
wherein the test data comprises data of various sizes that originates with the residential gateway (see fig. 6A, [0030] A download line speed test, upload line speed test, or both may occur thereafter after step 608.).

Response to Arguments
5.	Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
In the remarks on pg. 7-10 of the amendment, the applicant contends that Kozisek in view of Hansen et al. does not teach or suggest “However Hansen et al. teaches wherein a service unassociated with the test that is running on a second user endpoint device at the subscriber premises is temporarily halted with consent of a user of  the first user endpoint device prior to the initiating ”
Examiner respectfully disagrees Hansen et al. teaches in col. 7, lines 43-54, one or more of the clients 112-2 through 112-X are performing bandwidth measurement tests, the measurement application 120 should wait until the other users have completed their tests.  Again, if a pause (is a temporary halt) is necessary before initiating the data transfer rate tests, the measurement application 120 should transmit an appropriate message (this reads on consent message) for display at the client.  If other clients, for example, one or more of the clients 112-2 through 112-X are performing bandwidth measurement tests, the measurement application 120 should transmit an appropriate message for display at the client 112-1.   The appropriate message taught by Hansen etb al.  makes the claim consent message not patentable distinct.  Therefore claim limitations are taught and not patentable distinct. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        March 12, 2022 

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462